DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response to restriction requirement filed on July 14, 2022 have been received and entered. Claims 1-21 are pending in the instant application. 

Election/Restrictions
Applicant’s election of claims 1-8 (group I) in the reply filed on July 14, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Applicant's election with traverse of Pdx-1 KO mouse as species of the mouse is acknowledged.  Upon further consideration election of species requirement is hereby withdrawn and all the non-elected species are hereby rejoined with the elected invention.   The requirement is still deemed proper and is therefore made FINAL.
Claims 9-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 14, 2022.
Priority
This application is a 371 of PCT/US17/37487 filed on 06/14/2017, which claims priority from US provisional application no. 62/350,005 filed on 06/14/2016

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06/29/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner. 
Claims 1-8 are under consideration.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
In determining whether Applicant’s claims are enabled, it must be found that one of skill in the art at the time of invention by applicant would not have had to perform “undue experimentation” to make and/or use the invention claimed.  Such a determination is not a simple factual consideration, but is a conclusion reached by weighing at least eight factors as set forth in In re Wands, 858 F.2d at 737, 8 USPQ 1400, 2d at 1404.  Such factors are: (1) The breadth of the claims; (2) The nature of the invention; (3) The state of the art; (4) The level of one of ordinary skill in the art; (5) The level of predictability in the art; (6) The amount of direction and guidance provided by Applicant; (7) The existence of working examples; and (8) The quantity of experimentation needed to make and/or use the invention. 
The office has analyzed the specification in direct accordance to the factors outlines in In re Wands. MPEP 2164.04 states: “[W]hile the analysis and conclusion of a lack of enablement are based on factors discussed in MPEP 2164.01(a) and the evidence as whole, it is not necessary to discuss each factor in written enablement rejection.” These factors will be analyzed, in turn, to demonstrate that one of ordinary skill in the art would have had to perform “undue experimentation” to make and/or use the invention and therefore, applicant’s claims are not enabled.

Nature of the Invention: 
 The claims are directed to a method for producing a target organ in a living body of a non-human first mammal having an abnormality associated with a lack of development of the target organ in a 5development stage, the target organ produced being derived from a second mammal that is an individual different from the non-human first mammal, the method comprising: a) preparing a somatic cell nuclear transfer cell (SCNT cell) derived from the second mammal; b) transplanting the SCNT cell into a blastocyst of the non-human first mammal, to yield a chimeric embryo; c) developing the chimeric embryo in a uterus of a non-human third 10mammal to obtain at least one offspring comprising the target organ; and d) obtaining the target organ from the at least one offspring. Dependent claims limit the non-human first mammal to includes a mouse, a rat, a monkey, or a pig, second mammal to include a human, a rat or a mouse, while organ to be produced is selected from a pancreas, a kidney, a thymus, and a hair. Thus, the nature of Applicant's invention is the production of inter or intra-mammalian interspecific hybrid chimeras.
Breadth of the claims:
  The claims are broadly directed to a method for producing any target organ by blastocyst complementation using a cell obtained by SCNT in order to complement any known or yet to identified defect in the development of the target organ in an animal model.  The breadth of the claim is exceptionally large for reasonably encompassing a somatic cell nuclear transfer cell (SCNT cell) derived from any mammal subsequently limiting to human. The specification contemplated non-human animal derived from the recipient embryo may be any animal other than human, such as pig, rat, mouse, cattle, sheep, goat, horse, dog, baboon, chimpanzee, gorilla, orangutan, monkey, marmoset, and bonobo. It is preferable to collect embryos from a non-human animal having a similar adult size to that of the animal species for the organ to be produced (see para. 71). The mammal serving as the origin of the cell that is transplanted into a recipient blastocyst and that is for formation of the organ to be produced may be either human or a mammal other than human, such as, for example, pig, rat, mouse, cattle, sheep, goat, horse, dog, baboon, chimpanzee, gorilla, orangutan, monkey, marmoset, and bonobo (see para. 72).  The relationship between the recipient embryo and the SCNT cell to be transplanted may be an allogeneic (same species) relationship or a xenogeneic (different species) relationship (see para. 73 of the specification). Instant rejection is based on: 1) the absence of an enabling disclosure to address the issues of unpredictability with organ development and genes involved that are not predictably conserved between even close species such as rats and mice  and ability to identify pluripotent cells from SCNT that will consistently contribute to a interspecies chimeric embryo. The disclosure provided by the applicant, in view of prior art, must encompass a wide area of knowledge to a reasonably comprehensive extent. In other word each of these, aspect must be shown to a reasonable extent so that one of the ordinary skills in the art would be able to practice the invention without any undue burden being on such Artisan.
Guidance of the Specification and The Existence of Working Examples:
The specification prophetically provides a general description of a method for producing a desired cell-derived organ in vivo using an SCNT cell (para 1). Figure 1B of the specification shows SCNT techniques, wherein a somatic cell (diploid, 2n) from a patient. The somatic cell's nucleus is isolated and transferred into an enucleated oocyte to yield an SCNT zygote. The SCNT zygote is genetically identical to (i.e., a clone of) the patient. The specification discloses SCNT zygote may develop into an SCNT blastocyst and SCNT embryo. Rather than implant the SCNT blastocyst or embryo in the uterus of a female, the SCNT blastocyst or embryo may be retained in vitro, under conditions where gestational development cannot occur. However, even in vitro, stem cells may develop in the SCNT blastocyst or embryo. The stem cells may be isolated from the SCNT blastocyst or embryo, to yield SCNT cells. Figure 2 shows a non-human mammal (a smouse) may be produced which comprises an organ (e.g., in the depicted embodiment, a kidney) derived from a second mammal. For example, a male and a female which are each heterozygous at the Sall1 locus (Sall1 (+/-)) may be bred and blastocysts recovered. Approximately 1/4 of recovered blastocysts will have the Sall 1 (-/-) genotype, which results in a phenotype whereby an adult mouse lacks kidney. However, if Sall1 (-/-) blastocysts receive SCNT cells, the SCNT cells (presuming they are Sall 1 (+/-), Sall 1 (+/+), or have a comparable genotype whereby kidney development may proceed normally) may give rise to a kidney in the adult Sall 1 (-/-) mouse. Figure 3 presents a flowchart of a method comprising preparing a somatic cell nuclear transfer cell (SCNT cell) derived from a second mammal; transplanting the SCNT cell into a blastocyst of a non-human first mammal, to yield a chimeric embryo; developing the chimeric embryo in a uterus of a non-human third mammal to obtain at least one offspring comprising a target organ; and obtaining the target organ from the at least one offspring. By performing the method 300, the target organ may be produced in a living body of the non-human first mammal having an abnormality associated with a lack of development of the target organ in a development stage, the target organ produced being derived from the second mammal that is an individual different from the non-human first mammal. FIG. 4 provides a flowchart of a second method providing a non-human animal which includes a deficiency-responsible gene coding for a factor which causes a deficiency of one or more of an organ and a body part and gives one or more of no possibility of survival and difficulty in survival if the factor functions, and in which the one or more of an organ and a body part is complemented by blastocyst complementation, the deficiency-responsible gene coding for a factor which causes a deficiency of the one or more of a target organ and a target body part. The method may also comprise growing an ovum obtained from the non-human animal into a blastocyst. The method may further comprise introducing a target somatic cell nuclear transfer cell (SCNT cell) into the blastocyst so as to produce a chimeric blastocyst, the target SCNT cell having a desired genome capable of complementing a deficiency caused by the deficiency-responsible gene. The method may also comprise producing an individual from the chimeric blastocyst. The method 400 may additionally comprise obtaining the one or more of a target organ and a target body part from the individual. The method may be used to produce one or more of the target organs or the target body part. The organ to be produced in the method of the present disclosure may be any solid organ with a fixed shape, such as kidney, heart, pancreas, cerebellum, lung, thyroid gland, hair, and thymus. Preferable examples thereof include kidney, pancreas, hair, and thymus. Such solid organs are produced in the body of at least one offspring comprising the target organ by developing SCNT cells within a chimeric embryo that serves as a recipient. The SCNT cells can form all kinds of organs by being developed in an embryo. Accordingly, there is no limitation to the solid organ that can be produced depending on the kind of the SCNT cells to be used (see para. 68 of the specification). . Applicant example only provides a schematic of producing a desired cell-derived organ in vivo using an SCNT cell without disclosing any specifics (see para, 110-126 of the specification).  
 State of the Art and Predictability of the Art:  
The state of the art at the time of the invention and post-filing teach that inter-species embryo/blastocyst/fetus complementation was highly unpredictable.  Around the effective filing date of the instant application, Wu (Reprod. Dom. Anim. 51(Suppl. 2):18-24, 2016) teaches that rat pluripotent stem cells (PSC) were introduced into mouse blastocysts lacking Pdx1-null expression.  The mice developed from these chimeric blastocysts comprised rat pancreases, demonstrating that rat-mice chimeras could generate exogenous organs.  However, when rat PSC were introduced into mouse blastocyst lacking Sal1 gene expression, kidneys did not develop in the mouse implicating that key molecular interactions between mesenchyme and the ureteric buds during kidney develop are not conserved between the two species (p. 20, col 1, par 1).  Thus, teaching of Wu shows that not all developmental functions and gene involved in organogenesis are predictably conserved between different species, even closely-related species at is the case with mice and rats.  In the instant case, the specification only provides a theoretical guidance without addressing art recognized unpredictability that blastocyst complementation works between more distant species. Rashid et al (Cell Stem Cell, 2014, 15, 406-409) states “It is estimated that humans and pigs diverged 94 million years ago, whereas rat and mouse did so 25 million years ago (Hedges et al., 2006). It was evident from our initial experiments that even mouse-rat interspecific chimera generation rates were much lower than that of allogenic chimeras, indicating that a xenogeneic barrier to making chimeras exists. However, the underlying cause of this barrier, and whether the height of the barrier is variable among species and organs, is currently not known” (see page 408, col. 1, para. 1). Rashid et al discloses “we have observed embryonic lethality among interspecific chimera with high donor iPSC contribution. Even if we succeeded in generating human-mouse chimeras, the contribution of human iPSC-derived cells would probably be less than 1% (yet the pancreas would ideally be entirely composed of human cells). The presence of very small numbers of donor human cells in pig tissue will in our opinion never make a humanized pig unless the relevant organ niche is provided” (see page 408, col. 3, last para). The instant specification does not provide additional guidance to overcome art recognized unpredictability. An artisan would have to perform undue experimentation to make and use the invention, without reasonable expectation of success. 
Regarding the use of human pluripotent cells with non-human animal blastocyst complementation, Wu states “Although this is an exciting possibility, two major challenges have to be overcome for targeted in vivo tissue and organ generation using hPSCs: first, we need to have a robust protocol for the generation and propagation of chimeric-competent human PSC; second, we need to solve the issue of stochastic chimeric contribution of PSC”. ( See page 19, last paragraph before section 2). Wu continue to teach , “…The results suggest that generation of interspecies human-mouse chimers with naïve hPSCs is inefficient.  This inefficiency of intermixing human and mouse cells in early development is likely a result of divergent early development processes between primates and rodent…the inefficiencies of existing naïve hPSC to contribute to chimeric formation in mouse is casting doubts whether this will be a viable approach.  It remains to be seen whether this will also be true with large animal species such as pigs. Further studies on improving chimeric efficiencies of hPSC in an animal host are warranted to term the dream of xeno-human organ generation into reality (see page 21, col 2, last paragraph to page 22).  
 Post filing review art of on blastocyst complementation, concludes that although this technique would be very promising for organ transplantation in human patients, "many technical barriers currently need to be addressed. … mixed chimerism in the target tissue where animal cells are present within the human organ has also raised concerns over the viability of the transplanted organ, as well as immunological considerations. [. .. ] Other technical barriers that need to be addressed include the feasibility of generating engineered embryos, human donor cell characteristics, and the low efficiency of interspecies chimerism". (page 1099, left col. Crane et al (Cell Transplantation 2019, Vol. 28(9-10) 1091–1105)). Cyranoski et al (Nature. 2019 Jul 26.
 doi: 10.1038/d41586-019-02275-3  Retrieved from the www.nature.com/articles/d41586-019-02275-3) mutated sheep blastocysts complemented with human cells contained only few human cells and no organ like structures of human origin (page 3, second full par.). This is probably because of the genetic distance between humans and sheep. In another post-filing art of Wu  (Cell 168:473-486, 2017) optimistically reports, “The procedures and observation here on the capability of human pluripotent stem cells to integrate and differentiate in a[n] ungulate embryo, albeit at a low level and efficiency, when optimized, may constitute a first step towards realizing the potential of interspecies blastocyst complementation with hPSCs…Ultimately, these observations also raise the possibility of xeno-generating transplantable human tissue and organs towards addressing the worldwide shortage of organ donors”.  (see para. bridging pp. 483 and 484).  Thus, while reporting post-filing a positive step in the direction toward, making transplantable human tissues and organs via interspecies chimeras and blastocyst complementation, Wu 2017 further demonstrates that at the time of filing means of making human tissues and organs that are transplantable or implantable in a human was not a possibility still and that their post-filing findings are only a step in the direction of enabling the xeno-generating human organs and tissues for transplantation.
Levine and Grabel (Stem Cell Research 24:128-134, 2017) reports, “Chimera farming for human organs has numerous scientific hurdles to overcome before clinical implementation, including immune rejection and the transmission of animal infectious agents, though these concerns have been or are being addressed using genetic approaches. It remains to be determined what stage human PSCs will consistently produce the optimal level of chimerism in a host embryo of a specific species. Human PSCs may end up forming teratocarcinomas or other tumor types, or alternatively may make contributions to off-target tissues causing an unexpected and unwanted outcome. To address these two concerns, it may be necessary to use a more lineage-restricted progenitor cell than aPSC (Rashid et al., 2014). Approaches that efficiently generate the mutation that leads to organ deficiencies in larger animal models will need to be developed. Here the use of CRISPR-Cas9-mediated zygote genome editing, already successfully documented for mouse and larger species as well, including pig (Hai et al., 2014), will likely be an effective tool (Wu et al., 2017).”  (see page 131, section 4, last para). Thus, Levine and Grabel further teaches that post-filing, and therefore at the time of effective filing, the instantly claims invention had many scientific hurdles to overcome to be enabled.  Particularly human cells that effectively contribute to non-human embryos, blastocytes, or fetus, without teratoma formation and that predictable arrive at a human organ or tissue that can predictable used for transplantation, let alone therapeutic organ or tissue replacement.  Levine and Grabel further teach that other tools that provide adequate host non-human animals, most likely via genetic modification, would need to be developed to bring the instantly claimed invention into fruition.  The specification fails to provide any type of guidance to overcome these obstacles described by Wu, Levine and Grabel and others.  As such, the art teaches that the claimed method is highly unpredictable and also the art fails to supplement the shortcomings of the specification’s guidance. 
The Amount of Experimentation Necessary:
 As discussed in the prior art above, a great deal of experimentation, greatly beyond routine optimization, would be need to determine Thus, the instant claims lack enablement because the specification fails to provide adequate specific guidance to a means of producing a chimeric non-human animal with SCNT cells that predictably generates human tissues and organs that can be transplanted or implanted into a human subject or used for therapeutic treatment of a person.  The art at the time of effective filing and post-filing teaches that method of generating human organs or tissues for transplantation was not possible, thus is highly unpredictable, and would require an undue amount of experimentation to determine if the xeno-generating human organs and tissues for transplantation is even possible.  Thus, the claim reasonably embraces introducing a monkey or human SCNT cell into a sheep, mouse or chimpanzee blastocyst having an abnormality associated with the development of any target organ for complementation of said organ including pancreas, liver, kidney or hair; however, the instant specification fails to disclose how to achieve the development of a horse/sheep or human/mouse chimera pancreas, liver, kidney or hair. Thus, the quantity of necessary experimentation to make or use the invention as claimed, based upon what is known in the art and what has been disclosed in the specification, will create an undue burden for a person of ordinary skill in the art to make making non-mammalian/mammalian chimeric animals.
In conclusion, in view of breadth of the claims and absence of a strong showing by Applicant, in the way of specific guidance and direction, and/or working examples demonstrating the same, such invention as claimed by Applicant is not enabled for the claimed inventions. An artisan of skill would have required undue experimentation to practice the invention because the art of producing any target organ by blastocyst complementation using a cell obtained by SCNT was unpredictable at the time of filing of this application as supported by the observations in the art record. 

Conclusion
No claims allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Matsunari et al (PNAS 2013, 110, 12, 4557-4562) teaches blastocyst complementation using somatic cell nuclear transfer. A pig model with an apancreatic phenotype is generated by SCNT using fibroblast cells derived from a male Pdx1-Hes1 transgenic fetus to produce a cloned host apancreatic embryos. Cloned donor embryos are produced by NT using female fibroblasts carrying huKO or fibroblasts isolated from a colored coatWT pig. The cloned embryos derived from the apancreatic animal are complemented with blastomeres from the huKO embryo. It is disclosed that chimeric animals having an exogenic pancreas are produced (figures 1 and 2).
Nakauchi et al (US20110258715) teaches a method for producing a target organ which comprises growing a blastocyst from a mammal with a gene defect, introducing iPS cells that have the capability to complement the gene defect into the blastocyst to produce a chimeric blastocyst, producing a mammal from the chimeric blastocyst and acquiring the target organ from the neonate. The target organ or body portion is completely derived from the target multipotential cell.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANOOP K. SINGH whose telephone number is (571)272-3306. The examiner can normally be reached Monday-Friday, 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571)272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANOOP K SINGH/            Primary Examiner, Art Unit 1632